Rao, Judge:
This appeal for reappraisement has been submitted for decision upon tbe following stipulation of counsel for tbe parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that at the time of exportation of the cotton imitation Oriental rugs involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the *718usual wholesale quantities and in the ordinary course of trade for exportation to the United States, at $3.20 per square meter, less 2% and 1%, packed.
IT IS FURTHER STIPULATED AND AGREED that there was no higher foreign value for the involved merchandise at the time of exportation.
IT IS FURTHER STIPULATED AND AGREED that this case may be submitted for decision on the foregoing stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was $3.20 per square meter, less 2 per centum and 1 per centum, packed.
Judgment will be entered accordingly.